DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 4/5/2022 is acknowledged.  The traversal is on the ground(s) that claims 15 and 17-20 are not included in the election of species mailed 2/9/2022.  This is not found persuasive because “Claims themselves are never species” (MPEP 806.04(d)).  The distinct species are the fig. 4 embodiment, the fig. 6 embodiment, and the fig. 10 embodiment.  The examiner provided claims in parentheses as a guide for Applicant during election by showing what claims the examiner feels would read on those species.  While claim 15 was inadvertently left out, there are currently no claims 17-20 in the application file and therefore they were left out intentionally.  However, the election of species between the fig. 4, fig. 6, and fig. 10 embodiments remains in accordance with the MPEP.
Applicant cites Pfizer v. Lee (Fed. Cir. 2016) with regard to the dependent claims omitted from the restriction requirement.  Applicant uses this as evidence that clams 8-10 should now be examined.  However, as explained above, claims are not species and are not required to be mapped to a specific species in an election of species.  In addition, claims 8-10 were in fact present in the election of species requirement mailed 2/9/2022.  On page 2 of the restriction requirement, claims 7-14 are shown to be interpreted by the examiner to be part of species II.
Therefore, the election of species among Species I, II, and III mailed 2/9/2022 is maintained.
With respect to claim 15, it is a generic claim and therefore will be examined along with Species I.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the generator reading voltages from the larger resistance side to the smaller resistance side in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it states that the generator sequentially reads the voltages from the end at which the resistor with a largest resistance is arranged toward the end at which the resistor with a smallest resistance is arranged.  However, claim 1 from which claim 5 depends already states that in a first period the voltage changes with a constant slope and in a second period after the first period, the slope of the voltage becomes steeper with respect to time.  What is described in claim 5 would do the opposite as there would be larger voltage changes at the beginning (first period) and then a constant voltage change at the end (second period).  As both claim 1 and claim 5 cannot be true simultaneously, it is unclear what is intended to be claimed.  The specification provides no guidance on this feature.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aibara et al. (US 2015/0109506 A1) hereinafter referenced as Aibara.

	Regarding claim 1, it recites similar limitations to claim 7 and is therefore rejected for the same reasons as stated below (see claim 7).

Regarding claim 2, Aibara discloses everything claimed as applied above (see claim 1), in addition, Aibara discloses, wherein the change in the voltage of the reference signal in the second period is expressed as a 1.5th-order function of time or the first cycle (The change in voltage changes from 1mV to 2mV to 4mV to 8mV; [0073]-[0076]). 

Regarding claim 3, Aibara discloses everything claimed as applied above (see claim 1), in addition, Aibara discloses, wherein the generator
has a resistor group (LA0-LA5; fig. 7) in which a predetermined number of resistors (R) with a constant resistance (The same symbol “R” is used for all resistors and therefore they must all be equal.) and a plurality of resistors with larger resistances than the constant resistance which are different from each other are connected in series in ascending order of resistance (In LA2, the switching circuit includes half the switches as LA1.  Therefore, the resistance between contacts is doubled.  In LA2, the switching circuit includes a quarter of the switches as LA1.  Therefore, the resistance between contacts is quadrupled.  This continues in the same fashion from LA3-LA5.  Therefore, the resistance between contacts becomes gradually larger from LA3-LA5; [0072]-[0076]; The fig. 11 embodiment shows a similar setup except without changing the number of switches, but rather increasing the amount of resistors and therefore resistance from LA11-LA5), and
generates the reference signal by applying a first voltage (VRT; fig. 7) at one end of the resistor group and a second voltage (VRB) at the other end of the resistor group, and sequentially reading out voltages from a plurality of contacts (Where the switches SW contacts the resistor ladder; fig. 7) between the plurality of resistors connected between the first voltage and the second voltage, from one of the ends of the resistor group toward the other end of the resistor group at a predetermined second cycle ([0077]). 

Regarding claim 4, Aibara discloses everything claimed as applied above (see claim 3), in addition, Aibara discloses, wherein the generator sequentially reads out the voltages from the end at which the resistor with a smallest resistance (Resistor groups having a large number of associated switches; fig. 7) is arranged toward the end at which the resistor with a largest resistance (Resistor groups having a small number of associated switches; fig. 7) is arranged ([0072]-[0076]; See also the curve of the ramp shown in fig. 8.) 

Regarding claim 6, Aibara discloses everything claimed as applied above (see claim 1), in addition, Aibara discloses, wherein the resistance of each of the resistors forming the resistor group and the second cycle are set so that the voltage of the reference signal in the second period is expressed by a 1.5th-order function of time or the first cycle (The change in voltage changes from 1mV to 2mV to 4mV to 8mV; [0073]-[0076] according to the resistor values; [0077]). 
	
Regarding claim 7, Aibara discloses 
An image sensor (fig. 1) comprising: 
a plurality of pixels (P; figs. 1-2) each including a photoelectric converter (24; fig. 3) that generates an electric signal corresponding to an amount of incident light and a converter (FD node at the gate of transistor 20; fig. 3) that converts the electric signal transmitted from the photoelectric converter to a voltage; and 
an analog-to-digital converter (10; fig. 2) comprising: 
a generator (14) that generates a reference signal whose voltage changes with respect to time, wherein the voltage of the reference signal changes with a constant slope in a predetermined first period since the voltage starts - 22 -10198655US01/P221-0089USchanging (The voltage at node N57 decreases from VRT to V1 at a constant rate of voltage VL/N per a predetermined time and then from V1 to V2 at a constant rate of voltage VL/N per a predetermined time.  The combination of the two predetermined times would be the predetermined first period; [0057]-[0058]; fig. 5), and the slope of the voltage becomes steeper with respect to time in a second period after the first period (Fig. 7 is the same as Fig. 5 except switching circuits 42-45 are replaced by switching circuits 62-65; [0072]; Therefore after the predetermined time stated above where the node N57 decreases from VRT to V2 at a constant rate, the node N57 decreases from V2 to V3 at a rate of 2VL/N for a predetermined time; [0073]; Then node N57 decreases from V3 to V4 at a rate of 4VL/N for a predetermined time; [0074]; Then node N57 decreases from V4 to VRB at a rate of 8VL/N for a predetermined time; [0075]-[0076]; The combined predetermined time periods when V2 is decreased to VRB reads on the second time period.  Therefore, in the second time period, the ramp gets increasingly steep; See also the ramp signal VR shown in fig. 8.); 
a comparator (12; fig. 2) that compares the reference signal (VR; fig. 4) and a voltage output from outside (Output signal of the PGA circuit 11; fig. 2), and outputs a comparison result ([0044]); and 
a counter (15) that counts at a predetermined first cycle since the voltage of the reference signal starts changing until the comparison result is inverted ([0045]), 
wherein the analog-to-digital converter converts the voltage output from the pixel into a digital signal ([0045]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibara in view of Hashimoto et al. (US 2015/0244388 A1) hereinafter referenced as Hashimoto.

Regarding claim 11, Aibara discloses everything claimed as applied above (see claim 7), in addition, Aibara discloses, wherein the analog-to-digital converter further comprises:
a…storage circuit (13) for storing a first count value corresponding to a reset voltage of the converter when it is reset before the electric signal is transferred from the photoelectric converter (Dark signal; [0045]); and
a…storage circuit (13) for storing a second count value corresponding to a signal voltage of the converter after the electric signal is transferred from the photoelectric converter (Bright signal; [0045]).
However, Aibara, fails to explicitly disclose two separate storage circuits for the noise signal and the pixel signal and that the processing of the signals includes determining a difference between them.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hashimoto. 
In a similar field of endeavor, Hashimoto discloses wherein the analog-to-digital converter further comprises:
a first storage circuit (243; [0044]; fig. 6) for storing a first count value corresponding to a reset voltage of the converter when it is reset before the electric signal is transferred from the photoelectric converter ([0052]); and
a second storage circuit (242; [0044]; fig. 6) for storing a second count value corresponding to a signal voltage of the converter after the electric signal is transferred from the photoelectric converter ([0055]),
wherein the analog-to-digital converter outputs a difference between the first count value and the second count value ([0067]-[0068]; A difference between L-DATA or H-DATA and N-DATA is output). 
Aibara teaches storing a reset signal (dark signal) and a pixel signal (bright signal) in a latch circuit and then performing undisclosed processing on the signals ([0040]).  Hashimoto teaches storing a reset signal and a pixel signal in two separate storage circuits and then performing difference processing on the signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed latch circuit(s) and signal processing in Aibara with two storage circuits and difference processing as in Hashimoto to achieve the predictable result of removing reset noise from the signal.

Regarding claim 12, Aibara and Hashimoto, the combination, discloses everything claimed as applied above (see claim 11), in addition, Aibara discloses, wherein the generator is controlled such that the comparator compares the reset voltage and the reference signal during the first period (Period including the sample and holding of the dark signal, the sample of the bright signal and part of the holding of the bright signal until the ramp gets to V2; fig. 8 , and compares the signal voltage and the reference signal during the first period and the second period (As the first period is defined to include the dark signal sample and holding and a part of the bright signal sample and holding, the comparison which occurs during the holding of the bright signal is carried out during the first and second period.  The second period being the hold period of the bright signal sample when the ramp is below V2; fig. 8.)

Regarding claim 13, Aibara and Hashimoto, the combination, discloses everything claimed as applied above (see claim 12), in addition, Aibara discloses, wherein a period in which the voltage of the reference signal is changed in order to compare the reset voltage and the reference signal is shorter than the first period for comparing the signal voltage with the reference signal (VR ramp during dark signal readout is shorter than VR ramp during bright signal readout; fig. 8; As explained in claim 12, the first period includes the dark signal readout and part of the bright signal readout and therefore is inherently longer than the VR ramp period of the dark signal.). 

Regarding claim 14, Aibara and Hashimoto, the combination, discloses everything claimed as applied above (see claim 11), in addition, Hashimoto discloses, wherein the analog-to-digital converter (22; fig. 2) further outputs the first count value (Value stored in N memory 243),
the image sensor comprises a correction unit (60) that corrects the difference based on the first count value (First and second count values are output to difference processing unit 66.  The output of difference processing unit 66 is looped back to the slope ratio error detection unit 64 which outputs to the ratio error correcting unit 62, which then outputs to update the difference processing.  Therefore, it can be said that the difference is corrected based on the first count value; fig. 6), and
wherein the correction unit is implemented by one or more processors (62, 64; fig. 6), circuitry or a combination thereof. 
Aibara teaches storing a reset signal (dark signal) and a pixel signal (bright signal) in a latch circuit and then performing undisclosed processing on the signals ([0040]).  Hashimoto teaches storing a reset signal and a pixel signal in two separate storage circuits and then performing difference processing on the signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed latch circuit(s) and signal processing in Aibara with two storage circuits and difference processing circuitry as in Hashimoto to achieve the predictable result of removing reset noise from the signal.

Regarding claim 15, Aibara discloses 
An image capturing apparatus comprising:
an image sensor (fig. 1) including: 
a plurality of pixels (P; figs. 1-2) each including a photoelectric converter (24; fig. 3) that generates an electric signal corresponding to an amount of incident light and a converter (FD node at the gate of transistor 20; fig. 3) that converts the electric signal transmitted from the photoelectric converter to a voltage; and 
an analog-to-digital converter (10; fig. 2) having: 
a generator (14) that generates a reference signal whose voltage changes with respect to time, wherein the voltage of the reference signal changes with a constant slope in a predetermined first period since the voltage starts - 22 -10198655US01/P221-0089USchanging (The voltage at node N57 decreases from VRT to V1 at a constant rate of voltage VL/N per a predetermined time and then from V1 to V2 at a constant rate of voltage VL/N per a predetermined time.  The combination of the two predetermined times would be the predetermined first period; [0057]-[0058]; fig. 5), and the slope of the voltage becomes steeper with respect to time in a second period after the first period (Fig. 7 is the same as Fig. 5 except switching circuits 42-45 are replaced by switching circuits 62-65; [0072]; Therefore after the predetermined time stated above where the node N57 decreases from VRT to V2 at a constant rate, the node N57 decreases from V2 to V3 at a rate of 2VL/N for a predetermined time; [0073]; Then node N57 decreases from V3 to V4 at a rate of 4VL/N for a predetermined time; [0074]; Then node N57 decreases from V4 to VRB at a rate of 8VL/N for a predetermined time; [0075]-[0076]; The combined predetermined time periods when V2 is decreased to VRB reads on the second time period.  Therefore, in the second time period, the ramp gets increasingly steep; See also the ramp signal VR shown in fig. 8.); 
a comparator (12; fig. 2) that compares the reference signal (VR; fig. 4) and a voltage output from outside (Output signal of the PGA circuit 11; fig. 2), and outputs a comparison result ([0044]); and 
a counter (15) that counts at a predetermined first cycle since the voltage of the reference signal starts changing until the comparison result is inverted ([0045]);
a…storage circuit (13) for storing a first count value corresponding to a reset voltage of the converter when it is reset before the electric signal is transferred from the photoelectric converter (Dark signal; [0045]); and
a…storage circuit (13) for storing a second count value corresponding to a signal voltage of the converter after the electric signal is transferred from the photoelectric converter (Bright signal; [0045]) 
wherein the analog-to-digital converter converts the voltage output from the pixel into a digital signal ([0045])…
a correction unit (8; fig. 1) that corrects a digital signal output from the image sensor…
wherein the correction unit is implemented by one or more processors, circuitry (Digital Processing Circuit 8; fig. 1) or a combination thereof.
 
However, Aibara, fails to explicitly disclose two separate storage circuits for the noise signal and the pixel signal and that the processing of the signals includes determining a difference between them and correcting the difference.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hashimoto. 
In a similar field of endeavor, Hashimoto discloses wherein the analog-to-digital converter further comprises:
a first storage circuit (243; [0044]; fig. 6) for storing a first count value corresponding to a reset voltage of the converter when it is reset before the electric signal is transferred from the photoelectric converter ([0052]); and
a second storage circuit (242; [0044]; fig. 6) for storing a second count value corresponding to a signal voltage of the converter after the electric signal is transferred from the photoelectric converter ([0055]),
wherein the analog-to-digital converter outputs a difference between the first count value and the second count value ([0067]-[0068]; A difference between L-DATA or H-DATA and N-DATA is output) and outputs a difference between the first count value and the second count value, and the first count value with a predetermined number of bits (The number of bits of the first count value is predetermined by the amount of reset voltage.); and
a correction unit (60) that corrects a digital signal output from the image sensor (fig. 6),
wherein the correction unit corrects the difference based on the first count value (First and second count values are output to difference processing unit 66.  The output of difference processing unit 66 is looped back to the slope ratio error detection unit 64 which outputs to the ratio error correcting unit 62, which then outputs to update the difference processing.  Therefore, it can be said that the difference is corrected based on the first count value; fig. 6), and
wherein the correction unit is implemented by one or more processors (62, 64; fig. 6), circuitry or a combination thereof.
Aibara teaches storing a reset signal (dark signal) and a pixel signal (bright signal) in a latch circuit and then performing undisclosed processing on the signals ([0040]).  Hashimoto teaches storing a reset signal and a pixel signal in two separate storage circuits and then performing difference processing on the signals which includes determining a difference between the pixel signals and the reset signals and correcting the difference.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed latch circuit(s) and signal processing in Aibara with two storage circuits and difference processing as in Hashimoto to achieve the predictable result of removing reset noise from the signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawazu et al. (US 2019/0327430 A1) teaches a ramp signal which gradually changes steepness over time (fig. 3).

Aibara (US 2016/0021323 A1) teaches a ramp signal which gradually changes steepness over time (fig. 8).

Higuchi et al. (US 2015/0076325 A1) teaches a ramp signal generator which includes a resistor ladder (fig. 4A).

Higuchi et al. (US 2014/0036124 A1) teaches a ramp signal generator which includes a resistor ladder (fig. 8).

Rysinski et al. (US 2012/0169909) teaches a signal generator including a resistor ladder which generates a plurality of reference voltages which increase gradually from one row to another ([0035]; fig. 4).

Yamaoka et al. (US 2011/0114827 A1) a ramp wave generator using a resistor ladder (fig. 1).




	
	
	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/19/2022